 


109 HR 1958 IH: Stop Solid Waste Incineration Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1958 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To phase out the incineration of solid waste, and for other purposes. 
 
 
1.Short title This Act may be cited as the Stop Solid Waste Incineration Act of 2005. 
2.State implementation plans 
(a)Submission of plansEach State shall, after reasonable notice and public hearings, adopt and submit to the Administrator of the Environmental Protection Agency (referred to in this Act as the Administrator), within one year after the enactment of this Act, a 3-year implementation plan to achieve each of the following: 
(1)Increased recycling by at least 75 percent over the 3-year period. 
(2)Water source pollution reduction. 
(3)The restriction of landfill dumping to materials that are not recyclable or compostable. 
(4)The phasing out of incineration of solid waste within 4 years and 6 months after the enactment of this Act. 
(5)A waste reduction rate of 10 percent. 
(6)An increase in composting of 10 percent. 
(b)ProceduresEach implementation plan submitted by a State under this Act shall be adopted by the State after reasonable notice and public hearing. No such plan may be implemented by the State until approved by the Administrator under this Act. Each such plan shall— 
(1)include enforceable limitations and other control measures, means, or techniques, as well as schedules and timetables for compliance, as may be necessary or appropriate to meet the applicable requirements of this Act; 
(2)provide for establishment and operation of appropriate devices, methods, systems, and procedures necessary to— 
(A)monitor, compile, and analyze data on compliance with this Act; and 
(B)make such data available to the Administrator; 
(3)include a program to provide for the enforcement of the measures described in paragraph (1); 
(4)provide for revision of such plan whenever the Administrator finds on the basis of information available to the Administrator that the plan is inadequate to comply with the requirements established under this Act; and 
(5)provide for consultation and participation by local political subdivisions affected by the plan. 
(c)Environmental protection agency action on plan submissions 
(1)Completeness of plan submissions 
(A)Completeness criteriaWithin 6 months after the date of the enactment of this Act, the Administrator shall promulgate minimum criteria that any plan submission must meet before the Administrator is required to act on such submission under this subsection. The criteria shall be limited to the information necessary to enable the Administrator to determine whether the plan submission complies with the provisions of this Act. 
(B)Completeness findingWithin 6 months after the Administrator’s receipt of a plan or plan revision under this Act, the Administrator shall determine whether the plan or revision complies with this Act and approve or reject the plan or plan revision. If the plan is approved, the State shall begin implementation immediately. If the plan is rejected, the Environmental Protection Agency will inform the State why the plan was rejected. That State then has 3 months to submit a new plan. 
(C)Effect of finding of incompletenessWhere the Administrator determines that any part of a plan submission meets the requirements of this Act and approves such part and disapproves the plan in part, the State shall immediately implement the approved part or parts and submit a revised plan respecting the remaining parts within 3 months after the date of the Administrator’s disapproval. 
(2)Deadline for actionWithin 12 months of a determination by the Administrator (or a determination deemed by operation of law) under paragraph (1) that a State has submitted a plan or plan revision (or, in the Administrator’s discretion, part thereof) that meets the minimum criteria established pursuant to paragraph (1), if applicable (or, if those criteria are not applicable, within 12 months of submission of the plan or revision), the Administrator shall act on the submission in accordance with paragraph (3). 
(3)Full and partial approval and disapprovalIn the case of any submittal on which the Administrator is required to act under paragraph (2), the Administrator shall approve such submittal as a whole if it meets all of the applicable requirements of this Act. If a portion of the plan revision meets all the applicable requirements of this Act, the Administrator may approve the plan revision in part and disapprove the plan revision in part. The plan revision shall not be treated as meeting the requirements of this Act until the Administrator approves the entire plan revision as complying with the applicable requirements of this Act. 
(4)Conditional approvalThe Administrator may approve a plan revision based on a commitment of the State to adopt specific enforceable measures by a date certain, but not later than 1 year after the date of approval of the plan revision. Any such conditional approval shall be treated as a disapproval if the State fails to comply with such commitment. 
(5)Calls for plan revisionsWhenever the Administrator finds that the applicable implementation plan for any area is substantially inadequate to comply with any requirement of this Act, the Administrator shall require the State to revise the plan as necessary to correct such inadequacies. The Administrator shall notify the State of the inadequacies, and may establish reasonable deadlines (not to exceed 6 months after the date of such notice) for the submission of such plan revisions. Such findings and notice shall be public. 
(6)CorrectionsWhenever the Administrator determines that the Administrator’s action approving, disapproving, or promulgating any plan or plan revision (or part thereof) was in error, the Administrator may in the same manner as the approval, disapproval, or promulgation revise such action as appropriate without requiring any further submission from the State. Such determination and the basis thereof shall be provided to the State and public. 
(d)Plan revisionsEach revision to an implementation plan submitted by a State under this Act shall be adopted by such State after reasonable notice and public hearing. The Administrator shall not approve a revision of a plan if the revision would not comply with any applicable requirement of this Act. 
(e)SanctionsThe Administrator may apply any of the sanctions listed in section 2 whenever the Administrator makes a finding, disapproval, or determination under section 2(a) in relation to any plan. 
(f)Federal implementation plansThe Administrator shall promulgate a Federal implementation plan at any time within 2 years after the Administrator— 
(1)finds that a State has failed to make a required submission or finds that the plan or plan revision submitted by the State does not satisfy the minimum criteria established under this Act; or 
(2)disapproves a State implementation plan submission in whole or in part,unless the State corrects the deficiency, and the Administrator approves the plan or plan revision, before the Administrator promulgates such Federal implementation plan. 
3.Sanctions 
(a)State failureFor any implementation plan or plan revision required under this part or required in response to a finding of substantial inadequacy as described in section 1, if the Administrator— 
(1)finds that a State has failed to submit a plan, or to submit 1 or more of the elements (as determined by the Administrator) required by the provisions of this Act; 
(2)disapproves in whole or in part a plan submission under section 1; and 
(3)finds that any requirement of an approved plan (or approved part of a plan) is not being implemented,unless such deficiency has been corrected within 18 months after the finding, disapproval, or determination referred to in paragraphs (1), (2), and (3), the sanctions referred to in subsection (b) shall apply until the Administrator determines that the State has come into compliance. 
(b)Sanctions 
(1)The Administrator may impose a prohibition, applicable to a State, on the approval by the Secretary of Transportation of any projects or the awarding by the Secretary of any grants, under title 23, United States Code, other than projects or grants for safety where the Secretary determines, based on accident or other appropriate data submitted by the State, that the principal purpose of the project is an improvement in safety to resolve a demonstrated safety problem and likely will result in a significant reduction in, or avoidance of, accidents. Such prohibition shall become effective upon the selection by the Administrator of this sanction. 
(2)In addition to safety, projects or grants that may be approved by the Secretary, notwithstanding the prohibition in paragraph (1), are the following— 
(A)capital programs for public transit; 
(B)construction or restriction of certain roads or lanes solely for the use of passenger buses or high occupancy vehicles; 
(C)highway ramp metering, traffic signalization, and related programs that improve traffic flow; 
(D)fringe and transportation corridor parking facilities serving multiple occupancy vehicle programs or transit operations; 
(E)programs to limit or restrict vehicle use in downtown areas or other areas of emission concentration particularly during periods of peak use, through road use charges, tolls, parking surcharges, or other pricing mechanisms, vehicle restricted zones or periods, or vehicle registration programs; and 
(F)programs for breakdown and accident scene management, nonrecurring congestion, and vehicle information systems, to reduce congestion. 
4.Incentives 
(a)Grant programThe Administrator is authorized to make grants to each State that phases out the incineration of solid waste prior to the deadline established under this Act. Such grants are to be used for the purpose of finding alternative, environmental friendly means of solid waste disposal. The Administrator may make grants under this subsection in the amount of— 
(1)$60,000,000 to States that phase out the incineration of solid waste within 1 year after the enactment of this Act; 
(2)$40,000,000 to States that phase out the incineration of solid waste within 2 years after the enactment of this Act; and 
(3)$25,000,000 to States that phase out the incineration of solid waste within 3 years after the enactment of this Act. 
(b)Interstate waste authorityOn the date that a State phases out the incineration of solid waste, such State shall have the authority to limit or restrict the importation of solid waste in such State. 
 
